Citation Nr: 1416192	
Decision Date: 04/11/14    Archive Date: 04/24/14

DOCKET NO.  13-02 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

1.  Entitlement to an increased rating in excess of 30 percent for chronic obstructive pulmonary disorder (COPD).

2.  Entitlement to a total disability rating for compensation due to individual unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1972 to September 1994.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In September 2013, the Veteran testified before the undersigned, and a transcript of that hearing is of record.  

During the hearing, the Veteran indicated that he was unemployed and unemployable due to his COPD.  Thus, the issue of entitlement to total disability rating based on individual unemployability (TDIU) has been raised as part of the claim for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


REMAND

The Board regrets the additional delay, but finds that additional development is necessary before a decision regarding the issue on appeal is made. 

The Veteran is service-connected for COPD, currently assigned a 30 percent rating.  The Veteran testified during the September 2013 hearing that his COPD had worsened since the last VA examination.  He was last examined by VA for COPD in August 2009, over four years ago.  As that examination is somewhat stale, and the Veteran has provided credible testimony that his condition has worsened, another examination should be scheduled to properly evaluate the claim for a higher rating for COPD.  That examination should also consider entitlement to TDIU.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA respiratory examination in order to assess the current nature and severity of his respiratory disabilities.  The examiner should review the claims folder and note that review in the examination report.  The rationale for all opinions should be provided.  The examiner should provide the results of pulmonary function tests.  The examiner should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation by reason of the service-connected respiratory disability.

2. Then, readjudicate the claims.  If any decision is adverse 
      to the Veteran, issue a supplemental statement of the case 
      and allow appropriate time for response.  Then, return the 
      claims to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).






